In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Applicant’s amendments and remarks filed 10/22/21 are acknowledged. Claims 1 and 20 have been amended. Claims 1 – 14 and 17 – 22 are pending.

Response to Amendments / Arguments
Applicant’s arguments regarding the previously raised claim rejections under 35 USC 103 have been fully considered but they are not persuasive. Applicant’s arguments in large part repeat/parallel the arguments that had been previously presented by Applicant and addressed at length in the Office Action of 7/27/21 (Section “Response to Amendments / Arguments”;         pp. 3 – 7). As such, the Examiner responds to the newly presented arguments by referencing and/or copying the corresponding passages from the Office Action of 7/27/21 as appropriate:
Claim 1:
(a)	Applicant argues that “… while the container or chamber may, as characterized by the Examiner, comprise a contained free space, there is no motivation to employ a contact-free optical or inductive coupling between the MCM and the container or chamber exterior, as the two options disclosed by the reference are not indicated to be unfavorable in any respect” (para. bridging pp. 7 – 8 of the Remarks). 
Mukhanov desires to minimize heat transfer between the relatively high temperature memory device and the cryogenic processor by using, by way of example but not limitation, high-temperature superconductor lines and/or optical fibers (13:28 – 37; 30:12 – 22)”. Superconductor lines and/or optical fibers still form a continuous physical path of heat leakage from the high-temperature device to the cryogenic processor across a vacuum gap. This problem/issue is identified by Tocci (“… a physical interconnection between the cryogenic and noncryogenic regions introduces a thermal leakage path when electrical connections are anchored to a backplane. This supplies additional heat to the sensor and necessitates greater cryostat pumping capability” at 2:33 – 38, emphasis added). Tocci proposes a solution to the problem, the solution being a contract-free optical coupling arrangement for interconnecting a cryogenic apparatus (disposed within a cryogenic region shown in Figs. 1 and 4) with a relatively high-temperature apparatus (disposed within an ambient temperature region shown in Figs. 1 and 4). A contract-free optical coupling arrangement of Tocci eliminates a continuous physical path across the vacuum gap, completely suppresses heat leakage from the high-temperature device to the cryogenic processor, and thereby furthers the goal/intent of Mukhanov to minimize such heat/ transfer/leakage, as was clearly explained in the Office Action of 7/27/21 (1st complete para. on p. 10).  
Applicant attempts to apply an arbitrary requirement that Mukhanov solely must suggest/indicate that “the two options disclosed by the reference … to be unfavorable in any respect”. Applicant is reminded that it is highly uncommon, if ever present, that a primary reference criticizes an approach/structure/invention that it itself discloses/proposes. Rather, it is common practice that a secondly reference (in this case, Tocci) indicates a deficiency in the approach/structure of the primary reference and proposes a solution/improvement.

Another noteworthy drawback in reliance on Mukhanov as a reference is the fact that the7 Serial No. 16/452,989memory of the reference is "a hybrid memory chip that may comprise MRAM cells with superconducting interface circuits." Col. 13, lines 6-9, and that the MRAM cells are located in a cryogenic environment, not at ambient or near-ambient temperature. Further, the MRAM cells operate with a cryogenic processor within the MCM. Col. 13, lines 6-16. See also Col. 14, lines 1-11. It is the FPGA-based memory test controller (MTC) that operates at room temperature. Thus, Mukhanov teaches cryogenic memory and processor in a common environment, or cryogenic memory communicating with an MTC operating in a room temperature environment. In either instance, there is no motivation in Mukhanov to combine with the teachings of Tocci” (para. bridging pp. 7 – 8 of the Remarks).
The Examiner respectfully disagrees and notes that Applicant’s concluding assertion (about an alleged lack of motivation which was already addressed above) does not follow from the provided description of features in the Mukhanov reference. Applicant takes on an untenable position that only because Mukhanov uses a cryogenic memory and a cryogenic processor in the disclosed system, the latter cannot further comprise a high-temperature memory (which is thermally separated from the cryogenic memory and the cryogenic processor by a vacuum gap). Contrary to Applicant’s assertions, it would be obvious to a person of ordinary skill in the art that the disclosed FPGA-based memory test controller (MTC) can itself comprise a memory chip(s). Furthermore, Baker teaches that a processor can be interconnected with a memory chip/device operating at room temperature. So, in effect, Applicant attempts to critique the references individually by pointing out alleged deficiencies of the individual references instead of addressing the entire applied prior art combination. In this regard, Applicant is reminded that it is the Mukhanov – Tocci – Baker combination, not the individual references, that is to teach expressly or render obvious all of the limitations recited by the claim. Applicant should address deficiencies 
(c)	Applicant also asserts that “… there is no teaching or suggestion in Tocci apparent to Applicant that thermal barrier 54, or thermal barrier 122, is a contained free space”. In fact, there is no description or illustration whatsoever in Tocci that either thermal barrier 54 or 122 is a contained space, much less a contained space housing either an inert gas or a full or partial vacuum. Notably, the apparent incentive for development of the Tocci technology is the use of cryogenic sensors as sensors for satellites, and the problems with communication between the sensors and associated support electronics which generate heat and the operation of which, particularly as chip components shrink in size, may be compromised at cryogenic temperatures. Tocci, Col. 1, line 6 though Col. 2, line 38. Thus, the asserted "free space" thermal barrier 54, 122 of Tocci is taught, in fact, only to be uncontained space between cryogenic sensors exterior to a satellite orbiting beyond the Earth's atmosphere and support electronics within the satellite” (1st complete para. on p. 8, Applicant’s emphasis). 
Applicant yet again attempts to critique the references individually by pointing out alleged deficiencies of the individual references (in this case, Tocci) instead of addressing the entire applied prior art combination. Applicant ignores the fact that a vacuum chamber of Mukhanov is a contained space. Applicant also attempts to conflate a particular teaching/method of Tocci (the use of  contract-free optical coupling across a vacuum gap (which is contained by the very virtue of being a gap, not a semi-space) with a structure of a particular practical application of such teaching/method.
The nexus of this argument was addressed at length in the Office Action of 7/27/21 (items (ii) and (iii) on pp. 4 – 5), which stated that Applicant disregarded/ignored “… the fact that the thermal barrier in Tocci must be a contained free space, even though Tocci does not expressly name it as such. Indeed, Figures 1 and 4 clearly show that the thermal barrier (54 and 122 respectively) is a space defined by a gap and contained at least along the horizontal direction.  The thermal barrier must be a free space to allow the propagation of optical beams across it as shown in Figs. 1 and 4.
To sum up, Applicant’s assertions are squarely refuted by a cursory inspection of the two applied references and/or even basic/general considerations. 
The instant specification states that “… the term "free space" means and includes a volume of space wherein only a gas or mixture of gases in vapor state, or a full or partial vacuum, resides. As used herein, the term "contained free space" means and includes a free space comprising a contained volume (e.g., a confined volume isolated from an ambient environment)” (para. 0030). The Mukhanov – Tocci combination considers a vacuum chamber in which the cryogenic processor is disposed and across which contact-free optical coupling is established (according to the teachings of Tocci) to interconnect the cryogenic processor with a device (MTC) disposed outside the vacuum chamber and operating at ambient or near-ambient temperature. As was detailed in the Office Action of 3/16/21 (para. bridging pp. 6 – 7), Mukhanov at the very least renders obvious that at least one of the MTC and an external control computer (at ambient temperature) comprises a memory for storing an algorithm/command for generating 64-b words and/or an instruction/command for sending them over to the cryogenic-temperature MCM. Thus, the Mukhanov – Tocci combination fully meets the limitation “the operable coupling comprising at least one of contact-free optical coupling or inductive coupling through at least one contained free space between the memory device and the cryogenic processor across one of an inert gas, a full vacuum or partial vacuum in a volume of the at least one contained free space surrounding a path of the operable coupling”.
As relevant comments, the following is also noted: 
Applicant appears to apply the teaching-suggestion-motivation (TSM) test in an overly rigid and formalistic way. Applicant is reminded that it has been held by the Supreme Court that “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396. When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions" Id” (MPEP 2141; Section I. THE KSR DECISION AND PRINCIPLES OF THE LAW OF OBVIOUSNESS).
A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396” (MPEP 2141; Section II.C). In this regard, it would be obvious to a person of ordinary skill in the art that a vacuum-restricting space, such as a vacuum chamber taught by Mukhanov, can only be a contained free space, at least because it is within the bounds of the planet Earth and not interplanetary/interstellar space. No arguments from Applicant can affect this simple and self-evident observation. 
On the same level of basic considerations, it would be obvious to a person of ordinary skill in the art that a thermal barrier in Tocci is a contained free space, at least because there is no uncontained space on the planet Earth and the space in Tocci can/should be free in order to allow light to propagate through/across it without obstruction/attenuation.   
Even without any prior-art references, a layman, let alone a person of ordinary skill in the art, would also be familiar with such well-known example of a vacuum chamber as a vacuum cavity in a thermos-type container, the cavity being a thermal barrier implemented as a contained free/vacuum space to thermally isolate an internal cold/hot environment from an outside ambient-temperature environment. 

Claims 8 and 17:
Applicant makes assertions (pp. 9 – 11) that have a nexus substantially the same as that for claim 1 and are not persuasive for at least the same reasons as those provided above.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 5, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukhanov et al (US 9,520,180 B1) in view of Tocci (US 5,271,074), in view of Baker et al (US 8,712,249 B2).
Regarding claim 1, Mukhanov discloses (e.g., Fig. 13; 12:43 – 13:37) an apparatus, comprising: 
a relatively high temperature (room temperature) memory device (comprised in the Memory Test Controller (MTC) in Fig. 13 and/or in an external control computer operably coupled to the MTC, as further detailed below) operable at ambient temperature (room temperature);
a cryogenic processor (comprised in an MCM (Cryogenic Multi-Chip Module (MCM) in Fig. 13; “During functional operation, the testbed MCM is maintained at a cryogenic temperature, which may preferably be around 4 K” at 13:21 – 23; both the digital processor and the array of memory cells are configured to operate at cryogenic temperatures less than 10 K” in claim 3, emphasis added) operably coupled to the relatively high temperature memory device (at least one buffer on the MTC); and 
the operable coupling comprising at least one of optical coupling and electrical coupling through at least one contained free space (a helium or vacuum chamber) between the memory device and the cryogenic processor across an inert gas (helium) or a full or partial vacuum in a volume of the at least one contained free space surrounding a path (defined by a high-temperature superconductor line(s) and/or an optical fiber(s)) of the operable coupling (“In one embodiment, the MCM may be immersed in a container of liquid helium. In a preferred embodiment, the MCM may be mounted inside a vacuum chamber … The lines between the MCM and the MTC module may comprise a plurality of digital electrical RF cables with low crosstalk and DC bias lines, both designed to minimize thermal conduction or dissipation. In one embodiment, at least one of the DC or RF lines may comprise a high-temperature superconductor which can operate as a superconductor at a temperature in excess of 20 K. In an alternative embodiment, at least one of the lines may comprise an optical communications medium, such as for example an optical fiber for communicating infrared data pulses” at 13:23 – 37, emphasis added). 
As a relevant additional comment/explanation for the limitation “relatively high temperature memory device”, it is noted that Mukhanov expressly teaches “a room-temperature FPGA-based memory test controller (MTC)” (28:17 – 18, emphasis added) and that “The FPGA-based MTC is programmed to generate pseudorandom 64-b words and send them to specific addresses in the 64-word MRAM array ... In more detail, the MTC comprises an algorithm-based pattern generator (to generate the words and the addresses), a verification module (to check for bit errors), and a control block that provides an interface to an external control computer for test summary and evaluation” (28:33 – 41, emphasis added). Hence, Mukhanov at the very least renders obvious that at least one of the MTC and the external control computer (outside the vacuum chamber) comprises a memory for storing an algorithm/command for generating 64-b words and/or an instruction/command for sending them over to the cryogenic-temperature MCM (inside the vacuum chamber).      
by way of example but not limitation, high-temperature superconductor lines and/or optical fibers (13:28 – 37; 30:12 – 22). While superconductor lines and/or optical fibers still form a continuous residual physical path/connection of heat leakage from the high-temperature device to the cryogenic processor across a vacuum gap, Mukhanov does not address this issue/problem. However, this problem/issue of residual heat leakage is identified by Tocci (“… a physical interconnection between the cryogenic and noncryogenic regions introduces a thermal leakage path when electrical connections are anchored to a backplane. This supplies additional heat to the sensor and necessitates greater cryostat pumping capability” at 2:33 – 38, emphasis added). Tocci proposes a solution to the problem (Figs. 1 and 4; 1:6 – 29; 3:47 – 4:22; 5:65 – 68; 7:64 – 9:16), the solution being a contract-free optical coupling arrangement for interconnecting a cryogenic apparatus (disposed within a cryogenic region shown in Figs. 1 and 4) with a relatively high-temperature apparatus (disposed within an ambient temperature region shown in Figs. 1 and 4). The contract-free optical coupling arrangement uses a laser beam through a contained free space 54 (a thermal barrier in Figs. 1 and 4) between the cryogenic apparatus and the relatively high-temperature apparatus, the contained free space 54 surrounding a path (of free-space light propagation within 54/122, with or without a collimating lens, as shown in Figs. 1 and 4) of the operable coupling, as seen in Figs 1 and 4 (“On the other side of thermal barrier 54, in the ambient temperature region, optical power source 26, shown in the present example as a semiconductor laser, couples optical power into optical waveguide 28, which conducts the light to the edge of thermal barrier 54 where it radiates into the barrier region” at 5:12 – 18, emphasis added).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the operable coupling through at least one contained free space (a helium or vacuum chamber) between the memory device and the cryogenic processor , as a contract-free optical coupling arrangement by using free-space propagation of a laser beam across the contained free space. The benefit of such contract-free optical coupling is that the room/ambient-temperature memory device and the cryogenic processor do not mechanically contact each other (as opposed to high-temperature superconductor lines and/or optical fibers in Mukhanov that extend end-to-end and contact both the MTC and MCM) so that undesirable heat transfer/leakage from the room/ambient-temperature memory device and the cryogenic processor can be further minimized or even completely eliminated (due to the absence of any contact) and the operation of the cryogenic processor is not adversely affected by such heat transfer/leakage. To sum up, a contract-free optical coupling arrangement of Tocci eliminates a continuous physical path/connection across the vacuum gap (high-temperature superconductor lines and/or optical fibers in Mukhanov that extend end-to-end and contact both the MTC and MCM), completely suppresses heat leakage from the high-temperature device to the cryogenic processor, and thereby furthers the goal/intent of Mukhanov to minimize such heat/ transfer/leakage
As detailed above, the Mukhanov – Tocci combination at the very least renders obvious that at least one of the MTC and the external control computer (both operating at ambient temperatures) comprises a memory for storing an algorithm/command for generating 64-b words and/or an instruction/command for sending them over to the cryogenic-temperature MCM (e.g., 28:17 – 18 and 28:33 – 41 of Mukhanov). While the Mukhanov – Tocci combination does not further detail that such memory can be of DRAM type, Baker discloses (Figs. 1, 2, and 7; 2:12 – 3:55 and 6:15 – 37) an apparatus comprising (with reference to Fig. 1) a communication link optically interconnecting (using optical links 108) at least two equipment sites, i.e., a processor DRAM memory (“The present invention uses one or more optical links between a processor and/or a memory controller and a DRAM memory device” at 2:12 – 14). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the (relatively high temperature) memory of Mukhanov can be a (relatively high temperature) DRAM memory, as a matter of a suitable/workable memory type that is expressly taught by Baker and enables high processor/computer speeds and reconfigurable computer codes/instructions, because DRAM (Dynamic Random Access Memory) memory is a dynamic type of memory.
The apparatus of the Mukhanov – Tocci – Baker combination is illustrated below and fully meets all of the recited limitations. 

    PNG
    media_image1.png
    643
    1254
    media_image1.png
    Greyscale


The apparatus of the Mukhanov – Tocci – Baker combination.



To sum up the applied prior art, Mukhanov discloses an apparatus that meets all of the recited limitation, except for (i) noting that a contact-free optical coupling arrangement can be used to replace optical fibers and for (ii) detailing that the memory can be a DRAM type memory. Tocci and Baker provide features (i) and (ii) respectively. 

Regarding claim 3, the Mukhanov – Tocci – Baker combination renders obvious that the contemplated apparatus can further comprise one or more of an input device (e.g., an input lens 116 in Fig. 4 of Mukhanov), an output device (e.g., an output lens 118 in Fig. 4 of Mukhanov), or a storage device.  
Regarding claim 4, as detailed above for claims 1 and 2, the Mukhanov – Tocci – Baker combination considers that the operable coupling comprises at least one of signal coupling and power coupling (e.g., 4:37 – 39 and 13:28 – 37 of Mukhanov; “A cryogenic signal coupling apparatus includes a laser which launches optical power into an integrated optical waveguide (IOW) within a cryogenic region via an imaging lens” in the Abstract of Tocci).  
Regarding claim 5, the Mukhanov – Tocci – Baker combination considers that the operable coupling comprises optical coupling with at least one unconstrained laser beam (emitted by a laser source 26/114 in Fig. 1/4 of Tocci). Figure 1 of Tocci clearly shows that each contact-free optical coupling link/line is established by an optical transmitter (comprising the laser 26) and an optical receiver 42,52.  Hence, the Mukhanov – Tocci – Baker combination considers that each of the electronic memory device and the cryogenic processor has associated therewith either 
Regarding claim 7, the Mukhanov – Tocci – Baker combination considers that the optical coupling comprises at least one laser beam emitter (the laser beam emitter 26 in Fig. 1 of Tocci which can be disposed on either side of the thermal barrier 54) associated with one of the memory device and the cryogenic processor, and at least one optical receiver (42 in Fig. 1) associated with another of the memory device and the cryogenic processor and aligned with the at least one laser beam emitter: in the apparatus of the Mukhanov – Tocci – Baker combination, the laser beam emitter and the optical receiver would be disposed on opposite sides of the thermal barrier (54 in Fig. 1 of Tocci which corresponds to a vacuum chamber in Mukhanov) as the simplest design choice that enables contact-free communication across the thermal barrier.  
Regarding claim 20, the teachings of Mukhanov, Tocci, and Baker combine (see the arguments and motivation for combining as applied above to claim 1) to teach expressly or render obvious all of the recited step limitations of a corresponding method of operating the disclosed apparatus, as detailed above for claim 1. Specifically, the method of operating the apparatus of the Mukhanov – Tocci – Baker combination comprises the steps of: 
providing at least a first device (a cryogenic processor taught by Mukhanov) and a second device (a room-temperature memory device taught by Mukhanov, which can be a DRAM memory according to the teachings of Baker) operable at a significantly different (higher) temperature than the first device, and
transmitting at least one of signals or power across through a contained free space (a helium or vacuum chamber separating the cryogenic processor and the memory device, as taught by Mukhanov) comprising one of an inert gas (helium) and a full or partial vacuum located between respective  Mukhanov) by using an unconstrained laser beam (a free-space laser beam in a contact-free optical coupling arrangement of Tocci).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mukhanov in view of Tocci, in view of Baker, and further in view of “Cryogenic control architecture for large-scale quantum computing” by Hornibrook et al, Physical Review Applied, vol. 3, paper 024010, 2015 (hereinafter Hornibrook).
Regarding claim 2, the Mukhanov – Tocci – Baker combination generally considers a wide range of cryogenic temperatures from below 10K (15:48 – 51) even below 0.1K (“These superconducting quantum computers typically require cooling to extremely low temperatures, less than 0.1 K, much colder than the 4 K typical for classical superconducting niobium RSFQ computers” at 6:20 – 24 of Mukhanov) to room temperatures (about 293 K). While Mukhanov focuses mostly on RSFQ-type processors operating at temperatures around 4K and does not detail processors/applications operating at milliKelvin temperatures, Hornibrook describes a quantum computing application wherein at least one part (switch) of a cryogenic processor (quantum/qubit computer) is held at milliKelvin temperatures (“… millikelvin temperatures needed for qubit operation” para. bridging columns on p. 024010-2; “A millikelvin switch matrix on the same chip as the qubit device or close to it steers a small number of control pulses to qubits using addressing information from cryogenic logic at 4 K” in the caption of Fig. 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the contactless coupling arrangement of the Mukhanov – Tocci – Baker combination can be applied to a cryogenic processor (quantum/qubit computer) held at milliKelvin temperatures, as a suitable/workable practical application.   
more than one pair of devices maintained at significantly different temperatures can be interconnected to one another by using the contemplated contract-free optical coupling arrangement (taught by Tocci), in full accordance with how the cryogenic processor and the room-temperature memory device are interconnected to each other. As a particular embodiment, the MTBH combination renders obvious that three devices can be interconnected in a serial arrangement by interconnecting a first device (e.g., a quantum/qubit processor operating at milliKelvin temperatures) and a second device (e.g., an RSFQ-type processor at a significantly higher cryogenic temperature of 4K or higher) to each other and the second device and a third device (at highest temperature, e.g., room/ambient temperature) to each other. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mukhanov in view of Tocci, in view of Baker, and further in view of Petrucci et al (US 9,612,997 B1).
Regarding claim 6, the Mukhanov – Tocci – Baker combination considers that each of the memory device and the cryogenic processor has associated therewith either an optical transmitter and/or an optical receiver and generally renders obvious that such transmitter/receiver can be integral with at least one of the memory device and the cryogenic processor, the Mukhanov – Tocci – Baker combination does not detail and explicitly illustrate such integral arrangement. However, Petrucci discloses (Fig. 3, 5, and 7; 4:47 – 6:56) a multi-core processor/computer 110 comprising an optical interface 148, the optical interface 148 being integral with the processor 110 and comprising an optical transmitter 170 and an optical receiver 168 (as shown in Fig. 7; “… as described above, a separate electro-optical transceiver is not required, as the optical interface circuit 148 can be integral to the processor 110. The communication system 10 in its entirety also represents a significant size and weight reduction--coupled with increased performance” at 12:33 – 38; “… a receiver 168 is in the form of a photodiode that conducts current when light or photonic radiation (inbound photons represented by series of parallel arrows on the left in FIG. 7) strikes the PN junction within the device. Conversely, a transmitter 170 is in the form of a laser diode that emits light or photonic radiation” at 6:23 – 28, emphasis added). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical transmitter and the optical receiver of the Mukhanov – Tocci – Baker combination can be integral with at least one of the cryogenic processor and the memory device, as a matter of a design choice that is explicitly illustrated by Petrucci, results in a reduced overall size (due to the integration), and does not require a separate/standalone optical communication devices (12:33 – 38 of Petrucci).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mukhanov in view of Tocci.
Regarding claim 17, the teachings of Mukhanov and Tocci combine (see the arguments and motivation for combining as applied above to claim 1) to teach expressly or render obvious all of the recited step limitations of a corresponding method of operating the disclosed apparatus, as detailed above for claim 1. Specifically, the method of operating the apparatus of the Mukhanov – Tocci combination comprises the steps of: 
providing at least a first device (a cryogenic processor taught by Mukhanov) and a second device (a room-temperature memory device taught by Mukhanov) operable at a significantly different (higher) temperature than the first device, and
transmitting at least one of signals or power across through a contained free space (a helium or vacuum chamber separating the cryogenic processor and the memory device, as taught by Mukhanov) comprising one of an inert gas (helium) and a full or partial vacuum located between respective locations of the first device and the second device (13:23 – 37 of Mukhanov) by using an .

Claims 8, 9, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mukhanov in view of Tocci, and further in view of Fuhr et al (US 2014/0000307 A1).
Regarding claim 8, the teachings of Mukhanov and Tocci combine (see the arguments and motivation for combining as applied to claim 1 above) to consider an electronic system, comprising: 
at least one cryogenic processor (e.g., an RSFQ-type processor comprised in the cryogenic MCM, as taught by Mukhanov; 6:20 – 24); 
a memory device operable at ambient or near-ambient temperatures (comprised in the room-temperature MTC and/or an external computer, as taught by Mukhanov; 28:17 – 18 and 28:33 – 41); 
an input device operable at ambient or near-ambient temperatures (comprised in the room-temperature MTC to generate 64-b words and send them over to the cryogenic processor in the MCM, as taught by Mukhanov (28:33 – 41; 13:18 – 20) and/or an input optical lens in Tocci);
an output device operable at ambient or near-ambient temperatures (comprised in the room-temperature MTC to receive 64-b words from the cryogenic processor in the MCM and analyze them for errors, as taught by Mukhanov (28:33 – 41; 13:18 – 20) and/or an output optical lens in Tocci); and 

While the Mukhanov – Tocci combination does not expressly teach that inductive coupling can be used, as yet another contact-free coupling technique, the latter is well known in the art of cryogenic systems. For example, Fuhr discloses (Figs. 1 – 3; para. 0026 – 0065) an apparatus (e.g., an LED lighting equipment) that is disposed within a cryogenic chamber 100 (para. 0043) that communicates with an outside apparatus at ambient/room temperature (e.g., a source of electric power for the LED lighting system) by optical coupling and inductive coupling. In particular, Fuhr expressly teaches that “[0038] According to general features of the invention, the cooling system can be equipped with at least one of the following components: … [0044] contactless energy and signal entry (inductive or optical coupling)” (emphasis added). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the cryogenic processor operably coupled to the memory device by optical coupling for signal transmission, as considered by the Mukhanov – Tocci combination, can additionally use inductive coupling for power transmission, as a suitable/workable contact-free coupling technique which can provide electrical power needed for the cryogenic processor so that a source for generating electric power would not be needed inside the cryogenic chamber (which would reduce its volume and avoid possible heat generation by such electric-power source).  
Regarding claim 9, the Mukhanov – Tocci – Fuhr combination considers that the cryogenic processor is operably coupled to each of the memory device, the input device and the output device through a contained free space comprising an inert gas or a full or partial vacuum, as detailed above for claim 8.
Regarding claim 11, the Mukhanov – Tocci – Fuhr combination considers that the optical coupling is effected by an unconstrained laser beam (e.g., Fig. 4 of Tocci), according to the teachings of Tocci for a free-space laser beam coupling arrangement, as detailed above for claim 1.
Regarding claim 12, the Mukhanov – Tocci – Fuhr combination at the very least renders obvious that the room-temperature MTC (in Fig. 13 of Mukhanov) can comprise several memory (storage) devices, all of them being operably coupled/connected to the cryogenic processor (by using optical coupling and inductive coupling). In this case, there is a storage device operable at ambient or near-ambient temperatures and operably coupled to the cryogenic processor operable at ambient or near-ambient temperatures.  
Regarding claim 18, the Mukhanov – Tocci – Fuhr combination considers that the apparatus operates by transmitting the at least one of the signals using an unconstrained laser beam (by optical coupling of Tocci) and transmitting power using inductive coupling (by inductive coupling of Fuhr) across the contained free space (the helium/vacuum chamber of Mukhanov)..  
Regarding claim 19, the Mukhanov – Tocci – Fuhr combination considers that the apparatus operates by transmitting both signals (e.g., by optical coupling of Tocci) and power (e.g., by inductive coupling of Fuhr) across the contained free space (the helium/vacuum chamber of Mukhanov). 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mukhanov in view of Tocci, and further in view of Hornibrook.
Regarding claims 21 and 22, the teachings of Mukhanov, Tocci, Hornibrook combine (see the arguments and motivation for combining as applied above to claims 1 and 2) to teach expressly or render obvious all of the recited limitations, as detailed above for 1 and 2, 8. Specifically, the Mukhanov – Tocci combination generally considers a wide range of cryogenic temperatures from below 10K (15:48 – 51) even below 0.1K (“These superconducting quantum computers typically require cooling to extremely low temperatures, less than 0.1 K, much colder than the 4 K typical for classical superconducting niobium RSFQ computers” at 6:20 – 24 of Mukhanov) to room temperatures (about 293 K). While Mukhanov focuses mostly on RSFQ-type processors operating at temperatures around 4K and does not detail processors/applications operating at milliKelvin temperatures, Hornibrook describes a quantum computing application wherein at least one part (switch) of a cryogenic processor (quantum/qubit computer) is held at milliKelvin temperatures (“… millikelvin temperatures needed for qubit operation” para. bridging columns on p. 024010-2; “A millikelvin switch matrix on the same chip as the qubit device or close to it steers a small number of control pulses to qubits using addressing information from cryogenic logic at 4 K” in the caption of Fig. 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the contactless coupling arrangement of the Mukhanov – Tocci – Baker combination can be applied to a cryogenic processor (quantum/qubit computer) held at milliKelvin temperatures, as a suitable/workable practical application.   
The Mukhanov – Tocci – Hornibrook combination renders obvious that more than one pair of devices maintained at significantly different temperatures can be interconnected to one another by using the contemplated contract-free optical coupling arrangement (taught by Tocci), . 

Claims 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mukhanov in view of Tocci, in view of Fuhr, and further in view of Hornibrook.
Regarding claims 10, 13, and 14, the teachings of Mukhanov, Tocci, Fuhr, and Hornibrook combine (see the arguments and motivation for combining as applied above to claims 1, 2, and 8) to teach expressly or render obvious all of the recited limitations, as detailed above for 1, 2, 8, 21, and 22.

Conclusion
Applicant's arguments and amendments filed 10/22/21 have been fully considered but they are not persuasive and have failed to place the instant application in condition for allowance.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896